i          i      i                                                                              i         i       i




                                    MEMORANDUM OPINION

                                              No. 04-10-00505-CV

                                          IN RE Joseph KRIST, III

                                       Original Mandamus Proceeding1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Phylis J. Speedlin, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: July 28, 2010

PETITION FOR WRIT OF MANDAMUS DENIED

           On July 8, 2010, relator Joseph Krist, III filed a petition for writ of mandamus. The court has

considered relator’s petition for writ of mandamus and is of the opinion that relator is not entitled

to the relief sought. Accordingly, the petition for writ of mandamus is DENIED. See TEX . R. APP .

P. 52.8(a).

                                                                                 PER CURIAM




           1
          … This proceeding arises out of Cause No. 2007-PA-00899, styled Joseph Krist III v. Tex. Dep’t of Protective
and Regulatory Servs., in the 131st Judicial District Court, Bexar County, Texas, the Honorable John D. Gabriel
presiding. However, relator lists the Honorable Richard Garcia, associate judge of the children’s court, Bexar County,
Texas, as the respondent.